July 21 2009


                                           DA 08-0557

                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2009 MT 239N



IN RE THE MARRIAGE OF

KAREN G. SCHANZ,

               Petitioner and Appellee,

         and

KENNETH L. SCHANZ,

                Respondent and Appellant.


APPEAL FROM:           District Court of the Fourteenth Judicial District,
                       In and For the County of Golden Valley, Cause No. DR-03-04
                       Honorable Randal I. Spaulding, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Craig R. Buehler, Attorney at Law; Lewistown, Montana

                For Appellee:

                       Lee Rindal, Attorney at Law; Billings, Montana



                                                   Submitted on Briefs: June 5, 2009

                                                              Decided: July 21, 2009


Filed:

                       __________________________________________
                                         Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. It shall be filed as a public document with the Clerk of the Supreme

Court and shall be reported by case title, Supreme Court cause number and result to the

State Reporter Publishing Company and West Group in the quarterly table of noncitable

cases issued by this Court.

¶2     In 2004, the District Court dissolved the marriage of Karen and Kenneth Schanz.

Kenneth later moved the court to amend its Final Decree of Dissolution, asking that the

court allow him to add the parties’ daughter to his employer-sponsored medical insurance

and reduce by a corresponding amount his monthly obligation to Karen for insurance

premiums for the daughter under the decree. He also moved the court for relief from the

decree and sought sanctions against Karen, claiming she failed to disclose certain assets

during the dissolution proceeding as required by § 40-4-253, MCA. After a hearing

during which both parties testified, the court denied Kenneth’s motions.

¶3     Upon review of the record, we conclude the District Court did not err by

concluding that Kenneth failed to carry the burden of proof on his claim that Karen failed

to disclose numerous vehicles as required under § 40-4-253, MCA. Further, we hold the

court did not abuse its discretion when it denied Kenneth’s motion to modify the final

decree regarding the Schanz’s daughter’s medical insurance coverage and Kenneth’s




                                            2
payments thereof. See In re Marriage of Crilly, 2009 MT 187, ¶ 11, 351 Mont. 71, 209
P.3d 249.

¶4       It is appropriate to decide this case pursuant to our Order of February 11, 2003,

amending Section I.3 of our 1996 Internal Operating Rules and providing for

memorandum opinions. It is manifest on the face of the briefs and the record before us

that the appeal is without merit because the findings of fact are supported by substantial

evidence, the legal issues are clearly controlled by settled Montana law which the District

Court correctly interpreted, and there was clearly no abuse of discretion by the District

Court.

¶5       Affirmed.

                                                   /S/ JIM RICE


We concur:

/S/ JOHN WARNER
/S/ W. WILLIAM LEAPHART
/S/ PATRICIA COTTER
/S/ BRIAN MORRIS




                                               3